DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 6-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Lohani et al (“Turbulence correction with artificial neural networks”, Optics Letters, Vol. 43, Issue 11, April 30 2018, pages 2611-2614, https://doi.org/10.1364/OL.43.002611) teaches correcting for turbulent propagation in images (page 2611).
Zamek et al (“Turbulence strength estimation from an arbitrary set of atmospherically degraded images”, Journal of the Optical Society of America A, Vol. 23, Issue 12, December 2006, pages 3106-3113, https://doi.org/10.1364/JOSAA.23.003106) teaches estimating turbulence strength from an atmospherically degraded video sequence (abstract).

None of the prior art teaches wherein the measurement unit normalizes the plurality of images by generating an average image of the plurality of images and subtracting the average image from each of the plurality of images, and inputs the plurality of normalized images to the neural network,

wherein the turbulence strength is a temporal or spatial dispersion degree of pixel values of each of the plurality of normalized images, and is output by the neural network, and
wherein the network parameter is learned using a plurality of first image sets that are temporally different from each other and a plurality of second image sets that are the plurality of first image sets degraded by a known turbulence strength.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663